Case 2:20-cv-00966-NR Document 108-1 Filed 07/16/20 Page 1 of 2




                 EXHIBIT 1
              Case 2:20-cv-00966-NR Document 108-1 Filed 07/16/20 Page 2 of 2




From: Marks, Jonathan <imarks~ri?pa.~ov>
Sent: Thursday, May 28, 2020 7:44 PM
To: Marks, Jonathan <imarks(~,pa.~>
Subject: Important DOS Email re: Absentee/Mail-in Ballot Canvass
Importance: High

To all county election officials.

I hope you are all safe and well.

The department has received some questions from county officials in recent days regarding
the proper disposition of absentee or mail-in ballots cast by voters who did not enclose their
voted ballots in the official election ballot envelope ("secrecy" or'~inner" envelope).

Though the Election Code requires county boards of elections to set aside absentee or mail-
in ballots enclosed in official election ballot envelopes that contain "any text, mark or
symbol which reveals the identity of the elector," there is no statutory requirement, nor
is there any statutory authority, for setting aside an absentee or mail-in ballot solely
because the voter forgot to properly insert it into the official election ballot envelope. See 25
P.S. § 3146.8(g)(4)(ii).

To preserve the secrecy of such ballots, the board of elections in its discretion may develop
a process by which the members of the pre-canvass or canvass boards insert these ballots
into empty official election ballot envelopes or privacy sleeves until such time as they are
ready to be tabulated.

Please consult with your solicitor about your plans to deal with such instances should they
occur during the pre-canvass or canvass.

Thank you for everything you are doing to administer the 2020 Primary while coping with
the unique challenges presented by COVID-19.

Kind regards,

Jonathan M. Marks
Deputy Secretary for Elections &Commissions
Pennsylvania Department of State
302 North Office Building ~ Harrisburg, PA 17120
~ 717.783.2035 ~ 717.787.1734
~ imarksC~oa.aov
